Citation Nr: 9904907	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-00 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for ulcerative 
colitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1979 to March 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In November 1997 the Board remanded the case in order to 
obtain treatment records and afford the veteran a VA 
examination.  The additional development being complete, the 
case is now ready for review by the Board.

In his December 1996 substantive appeal, the veteran 
indicated that he would defer until a later time his decision 
on whether he wanted a hearing before a Member of the Board.  
In correspondence received in October 1998, the veteran 
indicated that he wished to withdraw his request for a Board 
hearing.


FINDING OF FACT

Ulcerative colitis is manifested by occasional exacerbations 
with complaints that include nausea and abdominal pain, but 
it is not productive of frequent exacerbations or weight 
loss.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for ulcerative colitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.114, Diagnostic Code 7323 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected digestive 
system disorder (characterized as ulcerative colitis) is more 
severely disabling than currently rated.  The veteran is 
appealing the original assignment of a disability evaluation 
following the award of service connection, and, as such, the 
claim for the increased evaluation is well grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In May 1996 the RO granted the veteran service connection for 
Crohn's disease and assigned a 10 percent evaluation.  The 
decision to grant service connection was based on service 
medical records that showed a provisional diagnosis of 
Crohn's disease, as well as a March 1996 VA examination which 
reflected a diagnosis of Crohn's disease.  In a July 1997 
Supplemental Statement of the Case the veteran's disability 
was characterized as ulcerative colitis.

A March 1995 to May 1995 VA discharge summary indicates that 
veteran was hospitalized for crack cocaine and alcohol 
dependence.  He complained of cramping and bloating, as well 
as some gastric regurgitation.  The veteran's abdomen was of 
normal size and contour with normal active bowel sounds.  In 
addition to the drug and alcohol dependence, the discharge 
diagnoses included rule out peptic ulcer disease.  A May 1995 
to August 1995 VA discharge summary indicates that the 
veteran was admitted for substance abuse treatment.  
Endoscopy was negative and he had no further gastrointestinal 
symptoms.  A November 1995 to December 1995 VA discharge 
summary indicates that the veteran had a brief period of some 
abdominal pain which was relieved with medication (Bentyl).  
A January 1996 to February 1996 VA discharge summary 
indicates that the veteran was admitted for chemical 
dependency rehabilitation.  During the course of his 
treatment he had abdominal cramps and blood in his stool.

The veteran underwent a VA examination in March 1996.  His 
weight was noted to be approximately 186 pounds.  He 
complained of severe cramping that occurred 1-2 times per 
day.  He had intolerance to many foods, and indicated that he 
was nauseated on a daily basis.  His abdomen was diffusely 
tender.  He had no rebound.  There was no hepatosplenomegaly 
noted.  He had bowel sounds in all four quadrants.  The 
diagnosis was Crohn's disease.

A September 1996 VA outpatient treatment record reflects that 
the veteran had a normal upper gastrointestinal X-ray series.

A November 1996 VA discharge summary indicates that the 
veteran was admitted for substance abuse treatment.  He had 
complaints of nausea, diarrhea, and cramping, all thought to 
be associated with substance abuse, and maybe exacerbated by 
his Chron's disease.  Physical examination revealed normal 
bowel sounds.  Upon discharge the veteran no longer 
complained of abdominal pain.

In his December 1996 substantive appeal, the veteran 
indicated that his symptoms from Crohn's disease were 
occurring three to four times a week.

February 1997 VA medical records indicate that the veteran 
underwent esophageal monitoring.  The veteran had 30 episodes 
of reflux in 7 hours and 12 minutes; the longest period 
lasted 75 minutes.  A rectal biopsy in February 1997 revealed 
inflammation consistent with active chronic inflammatory 
sigmoid colon and rectal disease. 

At the May 1997 RO hearing, the veteran testified that his 
stomach was sensitive to foods, including dairy products.  He 
indicated that he had a daily problem with nausea.  He stated 
that his weight fluctuated up and down.  He indicated that he 
would lose control of his bowels.  He also stated that he 
experienced leakage.  He testified that he had cramping 

A May 1997 private medical record indicates that the veteran 
was admitted to the emergency room with complaints of 
abdominal pain.  His abdomen was flat with some diffuse 
tenderness.  Bowel sounds were decreased but present.  The 
impression was abdominal pain secondary to Crohn's disease.  
The veteran improved with medication and was released the day 
of admission.  A May 1997 VA treatment record (dated two days 
after his emergency admission) indicates that the veteran 
felt better.

An August 1997 VA discharge summary indicates that the 
veteran was admitted for crack cocaine and alcohol 
dependence.  He complained of some abdominal cramping.  He 
reported no diarrhea or bloody stools but he did complain of 
weight loss of approximately 7 to 8 pounds.  Physical 
examination revealed the veteran's abdomen to be soft with 
hyperactive bowel sounds.

A November 1997 VA treatment record indicates that the 
veteran complained of bowel movements with blood.  It was 
reported that he was last seen in May 1997 and that the last 
work-up revealed rectal Crohn's disease upon sigmoidoscopy 
examination with normal upper gastrointestinal and barium 
enema examinations.  It was further noted that prior 
examinations had revealed small bowel and colon involvement.  
The veteran said that he had three bowel movements a day with 
blood.  He also complained of occasional nausea and vomiting 
and cramping.  Physical examination revealed a mass in the 
lower right paraumbilical area with tenderness but no 
rebound.  Rectal examination was trace positive (for blood).  
The assessment was suspect relapse of Crohn's disease with 
small and large bowel activity.    

A July 1998 VA treatment record reflects an impression 
Chron's disease, well-controlled with medication.

The veteran underwent a VA examination in July 1998.  His 
weight was noted to be 185 pounds.  He complained of daily 
nausea for the past 6-7 years.  He reported fecal 
incontinence two to three times a month.  There was no 
history of weight loss.  Physical examination was within 
normal limits, including the rectal examination.  The stool 
was negative for occult blood.  The veteran was taking 
Azulfidine.  It was noted that he had not lost much work due 
to his bowel problems.  The examiner could find no evidence 
of Crohn's disease or of any known complications of 
ulcerative colitis.  The examiner concluded that the veteran 
suffered from idiopathic proctitis or ulcerative colitis 
limited to the rectum and distal sigmoid; symptoms of 
irritable bowel syndrome were also noted.

The RO has evaluated the veteran's digestive system disorder 
as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7323, ulcerative colitis.  Under this section, a 10 
percent evaluation is warranted for moderate ulcerative 
colitis with infrequent exacerbations.  A 30 percent 
evaluation is warranted where there is evidence of moderately 
severe ulcerative colitis with frequent exacerbations.  A 60 
percent evaluation requires severe ulcerative colitis with 
numerous attacks a year and malnutrition, only fair health 
during remissions.

The Board finds that the veteran's symptomatology due to 
ulcerative colitis does not meet the criteria for the next 
highest rating (30 percent) under the applicable rating 
criteria.  The relevant medical evidence dated in recent 
years does not show moderately severe ulcerative colitis.  
That is, the Board finds that the veteran does not suffer 
from frequent exacerbations, malnutrition, or weight loss in 
conjunction with his digestive condition. 
The most recent evidence, a July 1998 outpatient treatment 
record, indicates that the veteran's digestive condition was 
well-controlled by his medication.  His weight is basically 
the same now as it was on his March 1996 VA examination.  He 
is not shown to be anemic.  His most recent treatment for 
exacerbations of his condition appears to have been in May 
and November 1997.  However, he has been seen more frequently 
in recent years for drug and alcohol dependence.  In fact, he 
has been hospitalized on multiple occasions for 
detoxification from crack cocaine and alcohol and, in 
reviewing the discharge summaries from those 
hospitalizations, the Board finds very little evidence of 
gastrointestinal symptomatology that was attributed to 
ulcerative colitis or Crohn's disease.

The Board is not holding that the veteran's ulcerative 
colitis is asymptomatic.  As noted above, there is medical 
evidence of exacerbations in recent years, including in May 
and November 1997.  However, at least some of his 
gastrointestinal symptoms have been attributed to his abuse 
of alcohol and drugs.  For example, in a November 1996 VA 
discharge summary it was noted that, after being admitted for 
substance abuse treatment, the veteran had complaints of 
nausea, diarrhea, and cramping, which were all thought to be 
associated with substance abuse, and maybe exacerbated by his 
Crohn's disease.  The most recent VA gastrointestinal 
examination in July 1998, which represents the most probative 
medical evidence of his current condition, showed that his 
weight was 185 pounds, only one pound less than the weight 
that was recorded on his previous VA compensation examination 
in March 1996.  He complained of daily nausea in July 1998 
but the physical examination was within normal limits, 
including the rectal examination, and the stool was negative 
for occult blood.  It was also noted at that time that he had 
not lost much work due to his bowel problems.  The examiner 
could find no evidence of Crohn's disease or of any known 
complications of ulcerative colitis, although it was  
concluded that the veteran suffered from idiopathic proctitis 
or ulcerative colitis limited to the rectum and distal 
sigmoid.

It is the Board's judgment that the medical evidence as a 
whole shows that the veteran's ulcerative colitis more nearly 
approximately moderate disability with infrequent 
exacerbations.  Accordingly, a rating in excess of 10 percent 
is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7323.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

The Board also finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's digestive disability has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for ulcerative colitis is not warranted.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

